Title: To Alexander Hamilton from Robert Morris, 13 November 1789
From: Morris, Robert
To: Hamilton, Alexander


Philadelphia Novemr 13th. 1789
Dear sir
I had the pleasure to receive your favor of the 6th Instant, and should have replyed to the Contents by the last Mail, had not other Engagements prevented it. I always understood that if the Bank stock was to be replaced, I was to pay the Dividends, but as Interest must be allowed on the amount of the Warrants deposited, during the time that payment is delayed, I also understood that the payments to be made on those Warrants would be admitted as satisfactory in point of time both in replacing the Stock and discharging the dividends, therefore I made no other provision for this object. I do not know how productive the Impost may prove in other ports, but I am told it will exceed all expectation here, and consequently I expect that you will soon find yourself possessed of the means to discharge these Warrants, when the Dividends may be retained and the Stock replaced, but if you require payment of the Dividend sooner I will comply with your desire. Since my return to this City I could have disposed of some shares of Bank stock with little, if any loss, and I am from a full consideration of the matter, enclined to purchase the remainder of Mr Churchs Shares. My object is to obtain a Convenience to myself without suffering any loss, or exposing Mr Church or you to any disappointment. I therefore propose to your Consideration as follows.
I will take the whole of his Shares at par—Those which I have already received with the Dividends to be paid for out of the Deposited Warrants and securities now in your hands, and the sooner you can make that payment the better for all Parties.
The Shares now in your possession I will only call for as I can dispose of them, taking ten shares at a time, for the amount of which I will deposit in your hands Continental securities, say Loan office Certificates, Nourses Certificates, Final settlements, Facilities &ca. to the full value of the Shares as called for, computing the Certificates or Securities at the Market price, and these to remain in your hands untill I pay for the shares; for this payment, I ask as long time as you can give me, say twelve or Eighteen Months or longer if you please and I will pay the Bank Dividends on those Shares punctually as the Bank does, until the Cost is discharged. By this mode Mr Church will sell his stock, at the full value, without any charge of Commission Brokerage &ca. He will untill it is paid for be on the same footing as if no Sale had been made and ample Security will be in your hands, for you must be sensible, that the Value of these securities will rise as we proceed in making provision for discharging the annual Interest on them. It will not do to force the sale of Shares or it must be done at considerable Discount, but by the close attention I shall pay to this object I shall find means to place them gradually without loss, and by the time to be fixed for my Payments to you, I shall have the means of doing it with Convenience, but should any disappointments occur, then the deposited securities shall be sold rather than Mr Church shall suffer any disappointment; this however you may depend I will take care to prevent by my Payments.
I think this proposition rests upon such a solid Basis that it must meet your approbation, and if so, I will immediately send forward my note for four thousand Dollars, accompanied by a Sufficient Value of the Securities as a Deposit for that amount and you will send in return Ten Shares with a power for making the Transfer & by letter agree that I am to have the whole as fast as I make the deposits, for you must not be at liberty to part with any of them to others, or my Plan may be defeated by Competition in the sale.
I hope to hear from you soon in reply and that you will agree to this plan as it is calculated to serve all concerned & particularly
Dear sir   Your most obedient & humble Servant

Robt Morris
The Honble Alexr Hamilton Esqr New York

